Citation Nr: 1531664	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a chest disorder, claimed as chest pain, to include as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1970 to March 1975.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and January 2007 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the claimed disorders.  The Veteran appealed from the denials, and in November 2011 and February 2014 the Board remanded these issues for additional development.  Such development having been conducted, the matters are now again before the Board.


FINDINGS OF FACT

1.  A current back disorder is not related to service, to include an in-service lumbar spine injury.

2.  A disorder productive of chest pain is not related to service or a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A current back disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  A disorder productive of chest pain was not incurred in service, may not be presumed to have been incurred therein, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a current back disorder which he asserts was incurred in an accident which took place on active duty while in Germany.  In his March 2006 claim for benefits, the Veteran asserted that he was standing between two trucks while loading one with communications equipment when one of the trucks "lurch[ed] backwards pinning [him] between the two."  Since that time he reports that he has had constant back pain.  In the same statement, the Veteran reported his belief that his "left chest pain" is related to the same incident as he "had never had any chest pain until after [he] was pinned between two trucks," and had "been told by [his] doctor that the reason that [he] has so much chest pain is due to [his] old back injuries."

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

To the extent that the Veteran's claims involve arthritis or a cardiovascular-renal disease, these disabilities are set out as "chronic" diseases listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) may apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis and cardiovascular-renal disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Veteran entered service in April 1970, and that same month he reported that he had been told he had a heart murmur, though no (ECG) electrocardiogram had been performed to confirm such a finding.  A physical examination revealed regular sinus rhythm, no murmur, and subsequent clinical visits in May revealed ongoing complaints of chest or "heart" pain, without underlying diagnosis.

As an initial matter, a veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

Here, the record revealed no "notation" of any kind on entry in to service referable to chest or heart symptoms.  Accordingly, while the Veteran complained briefly of such symptoms just after entering service, these transient complaints do not overcome the presumption of soundness, and thus the Board finds that the Veteran entered service in sound condition with respect to his health.

The remainder of the Veteran's service treatment records includes records of a July 1972 incident in which the Veteran fell and landed on his back.  He reported pain in the upper lumber area around the L1-2 level.  Physical examination of the Veteran was within normal limits and the impression was of a contusion.  Approximately one month later, in August 1972, the Veteran was assessed with a low back strain.  There are no other complaints or treatment referable to the chest or back, and on separation examination in November 1974, the Veteran's lungs, chest, heart, and spine were all normal.  There was reference to low back pain secondary "to trauma in 1971," however x-ray imaging was negative for any fracture.

Service Connection for a Back Disorder

On review of the entire claims file, the Board finds that the Veteran does not have a current back disorder which is related to service.  In a June 2006 statement, the Veteran asserted that he was previously under continuous treatment of back symptoms between 1984 and 1990 at a VA facility in Mt. Vernon, Missouri.  VA has attempted to obtain such records, but has been unable to do so.  Thereafter, the Veteran contends that he "self-medicated" when he was "told that no treatment would be able to help" alleviate his symptoms.  See August 2006 statement in support of claim.

As a result, the first objective record of symptoms after separation are not until 2006 when, in August of that year, the Veteran reported chronic back pain in the thoracic spine.  Evaluation showed tenderness over spine in the mid-thoracic area, and the assessment was of chronic thoracic back pain, status-post injury.  While the treatment report references an injury, there was no explanation of what the injury was, or if this was merely a documentation of the Veteran's reported history.

On VA examination in October 2006, the Veteran reported that he was "smashed between two trucks" 1972 in Germany, and that he sought treatment from a doctor in Germany several days later with back pain at the base of his shoulder blades.  Since that time, he has continued to have tenderness in his upper back.  X-ray imaging of the lumbar spine showed normal vertebral body alignment, normal lumbar disc space height, no significant osteophytic changes, and the overall impression was of a "[n]egative lumbosacral spine series X-ray."  Regarding the thoracic spine, alignment was normal, there were no compression fractures, and pedicles were bilaterally throughout the thoracic spine.  There was minimal osteophytic change in the upper and mid thoracic spine, and the overall impression was of osteophytic changes in the upper and mid thoracic spine.

The examiner considered the service treatment records showing symptoms in the L1-2 region of the back in 1972, but noted that current upper back tenderness was at "approximately T4-5," and although he had complaints of low back pain on separation examination, there was no evidence of ongoing low back pain thereafter, and the Veteran denied current low back symptoms.  The examiner concluded that current back symptoms were "not caused by or a result of [treatment] for L1-2 tenderness following [a] fall injury to [the] low back" in 1972, and noted that current radiographic imaging of the thoracic spine revealed only "minimal osteophytic changes . . . which could be age appropriate or from intervening cause."

VA treatment records continue to show ongoing thoracic symptoms, including in January 2008 when the Veteran complained of tenderness over the spinous process at the T6 level, but without tenderness on either side of this region of the back.

In May 2014 a new VA examiner reviewed the claims file, including x-ray imaging.  The examiner commented that the Veteran's current spine diagnosis was best described as "thoracic sprain/strain," and noted that the Veteran did not have radiographic evidence of traumatic arthritis.  Thus, the examiner concluded that the Veteran did not have a current spine condiction related to any in-service injury. 

In January 2008 the Veteran contended that he "spent the last few years in the service on profile for [his] pain and had treatments for it 2 times a week and [was] given a desk job."  He further reported that a spine injury was "not the only permanent injury [he] got when pinned between the trucks," but did not elaborate.  The Veteran is competent to report on symptoms which are capable of lay observation such as back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  And thus, to the extent that the Veteran reports a history of back pain, such reports are competent.  However, to the extent that he now endorses continuous symptoms since service, the Board finds inconsistencies within such an endorsement to be detrimental to the probative value of his assertion.  Specifically, service treatment records indicate that the Veteran's only in-service spinal symptoms involved the lumbar spine, whereas his current symptoms relate to the mid-thoracic spine, and he has expressly denied any lumbar spine symptoms.  The absence of in-service complaints referable to the thoracic spine weighs against the Veteran's current assertions that he has continuously experienced his current symptoms since service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to the Veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred); see also Buchanan, 451 F.3d at 1337 (holding that is some instances the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence).

With regard to the Veteran's assertion that he was pinned between two trucks, the Board notes that  service treatment records reflects only that he had a fall injury.  Irrespective of whether an injury described as a "fall" was the same truck-related injury that the Veteran now asserts, the record nonetheless reflects only a single episode of lower back pain during service, with a normal spine at separation.  While the Veteran asserts that his current mid-to-upper back symptoms are related to service, the competent evidence of medical professions outweighs the Veteran's lay assertions to the contrary, especially insofar as the Veteran's current symptoms are limited to an area of the back that, accordingly to his own statements, is not the same area implicated 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Chest Pain

As previously indicated, the Veteran has asserted that current symptoms of chest pain are secondary to a current, or in-service, back disorder.  Having found that service connection for a current back disorder is not warranted, service connection for a chest disorder cannot be established on a secondary basis, and thus the Board will focus its analysis on whether service connection for a chest disorder can be established on an other than secondary basis.

The Board finds that the Veteran does not have a current chest disorder which is related to service.  As discussed in greater detail above, service treatment records reflect only a single brief period during which the Veteran complained of chest pain, after which there were no ongoing complaints and at separation examination the chest, lungs, and heart were all normal.

Examination in October 2006 revealed a treatment history of intermittently chest pain, without any identified underlying cardiac source of symptoms.  The Veteran was unable to identify any particular triggers which brought on chest pain, and at the time of his examination the only clinical finding was of "[i]ncreased lung markings right lateral lung base."  Radiographic imaging otherwise showed that the heart, mediastinum, and hila were unremarkable, the lungs were otherwise clear, and there was no effusion or pneumothorax.

On VA examination in May 2014, the examiner took specific note of in-service evidence of a chest wall strain during service, but nonetheless concluded that "[i]t is less likely than not that the [Veteran's] current chest pain arose in the service or is related to any type of incidents in the service, based on the fact no specific injury that would be debilitating occurred."  In essence, the examiner's conclusion was that the only evidence of in-service chest complaints was so minor as to be incapable of having precipitated the onset of permanent symptoms.

While the Veteran is competent to report symptoms such as chest pain, Layno, 6 Vet. App. 465, determining the underlying cause of such pain, and relating it to transient in-service symptoms more than 40 years ago is a complex medical determination well beyond the Veteran's lay competence.  Thus, his assertion to that effect carry little probative weight.  Of far greater probative value, is the competent opinion of the May 2014 examiner, who concluded that the Veteran's in-service symptoms were unrelated to any current disorder productive of chest pain.  Even in the absence of the 2014 examiner's opinion, the Board would still be left without any competent - and thus probative - evidence linking current chest pain with service.

Thus, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in June 2006, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in October 2006 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  In addition. The Veteran's claims file was reviewed again by a separate examiner in May 2014, before that examiner rendered opinions regarding the etiology of the claimed disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

Finally, the Board remanded the immediate issues for additional development, most recently in February 2014.  The Board ordered that the RO attempt to obtain treatment records from VA Community Based Outpatient Clinics, and to afford review of the claims file by a VA examiner who was to provide certain opinions regarding the claimed disorders.  With regard to treatment records, the RO fully complied with the Board's orders as evidenced by receipt of VA treatment records from the VA Fayetteville medical system, and a March 2014 letter from the Veterans Health Care System of the Ozarks indicating that they were unable to locate the specified records.

With regard to the May 2014 post-remand VA examination opinion, the Board is cognizant that the examiner was not entirely and completely responsive to the Board's request.  Specifically, the Board ordered that the examiner render a diagnosis for "any and all of the current disabilities resulting in the Veteran's chest pain," before stating whether it is at least as likely as not that any identified diagnosis arose during service or is otherwise related to any incident of service.  Although the examiner did not address the first matter by expressly diagnosing "any and all" of the Veteran's current chest disorders, the more crucial matter - i.e., whether the Veteran's current chest pain had its onset during or was a result of service - was adequately addressed.  Therefore, the Board finds that the RO substantially complied with the Board's remand directives and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a back disorder is denied.

Service connection for a chest disorder is denied.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


